Citation Nr: 0410679	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  01-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including memory loss.

2.  Entitlement to service connection for retinal detachment of 
the left eye.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to April 1981.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
inter alia, denied service connection for a psychiatric 
disability, memory loss, bilateral cataracts, retinal detachment 
of the left eye, and an increased rating for chondromalacia of the 
left knee.  The veteran duly appealed the RO's determination.

In August 2002, the veteran presented testimony at a Board video-
conference hearing.  Thereafter, in a March 2003 decision, the 
Board denied service connection for bilateral cataracts and a 
rating in excess of 10 percent for chondromalacia of the left 
knee.  With respect to the remaining issues of service connection 
for a psychiatric disability and retinal detachment of the left 
eye, the Board determined that additional evidentiary development 
was necessary.  Pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2), the Board undertook this evidentiary development.  

As set forth in more detail below, a remand of this matter is 
necessary.  This appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The veteran 
is advised that the RO will notify him if further action is 
required on his part.  





REMAND

In May 2003, after the Board conducted evidentiary development 
efforts in this case, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  That 
decision emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified at 38 
C.F.R. § 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without having 
to obtain an appellant's waiver.

The development conducted by the Board included obtaining 
information from the Social Security Administration, as well as 
two VA medical examination reports.  This evidence has not been 
considered by the RO.  In light of the judicial precedent 
discussed above, the Board is compelled to remand the veteran's 
case to the RO.

Accordingly, this case is REMANDED for the following action:

After conducting any additional indicated development, the RO 
should readjudicate the claims.  If the benefit requested on 
appeal is not granted to the veteran's satisfaction, the RO should 
issue a supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable law 
and regulations pertaining to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



